Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.


    
Exhibit 10.60


Execution






MASTER DISTRIBUTION AND SUPPLY AGREEMENT




This Master Distribution and Supply Agreement (this “Agreement”) is entered into
as of October 17, 2014 (the “Effective Date”) by and between Heska Corporation,
a Delaware corporation (“Heska”) and Butler Animal Health Supply, LLC d/b/a
Henry Schein Animal Health, a Delaware limited liability company (“HSAH”). HSAH
and Heska are each a “Party” and jointly are the “Parties”.
1.    Appointment and Term.
1.1    Subject to the terms and conditions of this Agreement and each schedule
entered into from time to time between the parties (substantially in the form
attached hereto as Exhibit A, each a “Schedule”, and collectively, the
“Schedules”), Heska hereby appoints HSAH as its exclusive distributor of the
products (including any modifications, variations, enhancements, improvements
and advances thereto (“Exclusive Products”) listed on the applicable Schedule in
the territory identified on such applicable Schedule (the “Territory”), and HSAH
hereby accepts such appointment. Subject to the terms and conditions of this
Agreement and the Schedules, Heska hereby also appoints HSAH as its
non-exclusive distributor of the products (including any modifications,
variations, enhancements, improvements and advances thereto and products or
developments ancillary or related thereto (“Non-Exclusive Products”) listed on
the applicable Schedule in the territory identified on such applicable Schedule
(the “Territory”), and HSAH hereby accepts such appointment. Exclusive Products
and Non-Exclusive Products are collectively referred to as “Products”. The terms
and conditions of this Agreement are hereby incorporated by reference into each
Schedule as if fully set forth therein. Subsidiaries and affiliates of a Party
may, at the direction of that Party, exercise any of the rights, or assume any
of the duties, of that Party hereunder, provided that the Party shall be
responsible for the performance of, and the adherence to this Agreement by, any
such subsidiaries. Heska agrees not to sell or otherwise distribute the
Exclusive Products in the Territory during the Term through a third party;
provided however, nothing in this Agreement shall restrict Heska from selling or
marketing the Products directly to customers or from fulfilling contracts and
obligations of Heska in force with any third party prior to the Effective Date,
including those obligations between Heska and end users of the Products, without
alteration, obligation, liability, or penalty to HSAH or any third party.
1.2    The term of this Agreement shall commence on the date hereof and remain
in effect so long as any Schedule incorporated hereunder remains in effect (the
“Term”). The term with respect to each applicable transaction shall be set forth
in the applicable Schedule (the “Applicable Term”).
1.3    HSAH agrees to purchase at least the Minimum quantities of Products as
set forth in the Schedules. “Minimum” means a minimum for which there is some
contractual ramification under this Agreement. In the event that HSAH fails to
purchase the Minimum quantities as set forth in the Schedules and HSAH does not
remedy such failure within 45 days after receipt of a written notice from Heska
of such failure, then Heska’s sole and exclusive remedy shall be that Heska may
elect, in its sole discretion, upon thirty (30) day’s prior written notice to
HSAH, to, (i) in the case of Non-Exclusive Products, to remove the Non-Exclusive
Products from the Agreement, and, (ii) in the case of Exclusive Products, to be
relieved of all obligations arising from this Agreement with respect to the
Exclusive Products (the “Exclusivity Obligations”); provided, however, that
Heska may not exercise such right to be relieved of the Exclusivity Obligations
to the extent such failure by HSAH to meets its purchase


1


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




Minimums directly arises from Heska’s (i) failure to install, in a commercially
reasonable period of time, any Products that were purchased pursuant to the
terms of this Agreement (and such failure was not due to any act or omission on
the part of HSAH), or (ii) direct sales by Heska that are in amounts greater
than [***] percent [***] of the Minimums.
1.4    Forecast. HSAH, on a rolling basis, during the first ten (10) days of
each Calendar Quarter after the Effective Date, shall provide Heska with a
written forecast of estimated purchases of the Products for the next twelve (12)
month period. The forecast shall represent HSAH’s commercially reasonable
good-faith estimate of its Product requirements for such twelve (12) month
period. Such forecasts shall not constitute firm purchase orders or shipping
orders and shall not be binding upon or create any obligation or liability with
respect to either Party. Heska shall, within ten (10) days of becoming aware
that Heska may reasonably be unlikely to have the ability to fulfill the
forecast quantities and schedule, shall notice HSAH of such forecasted inability
to fulfill the forecast.
1.Pricing. Heska agrees to sell the Products to HSAH at the prices in Schedule
E, as such prices are adjusted from time to time in accordance with this
Agreement. Heska may only increase any of the prices for the Products on at
least 90 days’ prior written notice to HSAH. If an increase in the price for any
of the Products becomes effective after Heska accepts an order for such
Products, but before Heska has shipped the Products ordered, the price that HSAH
will pay for the Products will be the price in effect when the Heska accepted
HSAH’s order for the Products. Heska may decrease the prices for the Products at
any time and will promptly notify HSAH of any price decrease. If the price for
Products is decreased after Heska accepts an order for such Products, but before
Heska has shipped the Products ordered, the price HSAH will pay for the Products
will be the price in effect when Heska ships the Products. All prices are
expressed in U.S. dollars and are exclusive of any sales or excise taxes. Each
Party shall be responsible for their own federal, state and local sales, use and
income taxes and assessments, Value Added Taxes, and other taxes, fees, and
duties.
2.Orders; Shipping and Payment Terms.
3.1    HSAH shall order Products from Heska by submitting a purchase order
indicating the desired quantity, delivery date at least seven (7) business days
in the future, and delivery location. Heska will use commercially reasonable
efforts to accept the HSAH order and to meet the quantity, delivery date, and
delivery location terms on the purchase order, but in no case, except as
expressly provided for in this Agreement, shall Heska be liable for failure to
meet those terms. Unless Heska provided to HSAH a written notice of rejection of
a purchase order within three (3) business days of Heska’s receipt of HSAH’s
purchase order, the purchase order shall be deemed to have been accepted. Heska
may reject any purchase order for any commercially reasonable reason.
3.2    All shipments of Products to HSAH shall be shipped by Heska, FOB shipping
point, with risk of loss and title to the Products to pass to HSAH (or HSAH’s
customers in the case of drop shipments) at the shipping point.
3.3    The amounts payable under purchase orders shall be made within 30 days of
the date of HSAH’s receipt of the applicable invoice. All payments shall be made
in U.S. dollars. No invoice may be issued prior to Heska’s shipment of the
Products ordered.
3.4    Heska agrees to deliver Products as soon as commercially practicable
after receipt of a purchase order from HSAH.
3.Return Policy. Heska shall promptly credit in full any amounts paid by HSAH in
respect of Products purchased that are defective upon receipt by HSAH, and
returned by HSAH within 30 days of receipt of such defective product. Heska
shall be responsible for all reasonable shipping costs associated with the
return by HSAH of Products that are defective. Once a Product has been used by
HSAH or sold


2


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




to an end user customer in the Territory, the Product shall be warranted
pursuant to Heska’s standard, then in force, Master Warranty Terms and
Conditions (“MWTC”) for that Product. There is no right of return, refund,
cancellation, or alteration of sale in the MWTC; remedies are limited to repair
or replacement, in the case of Product, or re-performance of service, in the
case of service. The Parties shall follow the return of Product procedures in
Schedule D.
4.Product Discontinuance. Heska agrees to use commercially reasonable efforts to
notify HSAH in writing at least 90 days prior to the date that Heska intends to
discontinue the distribution or sale of any Products, provided however that HSAH
shall, without the express written permission of Heska, keep such notification
confidential. Notwithstanding its receipt of such notice, HSAH may continue to
sell such discontinued Products until its inventory is depleted. HSAH may, at
its option, within 60 days after its receipt of such notice, return all
discontinued Products remaining in its inventory for full credit from Heska.
HSAH shall pay all shipping costs associated with such return.
5.Purchase Cancellations/Rescheduling. HSAH may reschedule without charge, any
Product to be delivered (but not yet shipped) under any purchase order up to 15
days prior to shipment by providing Heska with notice of such cancellation or
rescheduling electronically, by facsimile or by mail. Heska shall use
commercially reasonable efforts to accommodate HSAH’s requested rescheduling of
a purchase order, or Heska may, in Heska’s sole discretion, cancel such purchase
order that has been requested for rescheduling by HSAH. Purchase orders not
rescheduled before 15 days prior to shipment date originally specified on the
purchase order shall be binding and non-cancellable.
6.Support of Products. HSAH, at its expense, will represent, support, market,
promote, and distribute the Products in the Territory. Heska, at its expense,
will provide HSAH with such technical support, product literature and training
on the Products as Heska reasonably deems is necessary for HSAH to effectively
market and sell the Products. The Parties shall work collaboratively,
professionally, and responsively together. Heska and HSAH shall diligently
follow-up on all leads. The Parties shall use commercially reasonable efforts to
keep each other reasonably informed of the status of the sales process through
their standard procedures. A Party’s failure to comply with the provisions of
this Article 7 shall constitute a material breach of this Agreement by that
Party. In support of Heska, HSAH will, in substance, provide the services and
support outlined in Schedule B, the details of which will be worked out by the
Parties’ sales and marketing personnel.
7.Termination.
8.1    A party may terminate this Agreement, effective immediately upon delivery
to the other party of written notice to such effect, in any of the following
circumstances:
(i) the other party dissolves, ceases doing business, or sells or transfers all
or substantially all of its assets;
(ii) the other party (A) makes an assignment for the benefit of its creditors,
(B) institutes a proceeding as a debtor under any law relating to insolvency or
bankruptcy, (C) fails to have discharged within 30 days any involuntary
proceedings brought against it under any insolvency or bankruptcy law, (D)
becomes insolvent or (E) generally does not pay its debts as they become due;
(iii) the other party (A) commits theft or embezzlement or obtains funds or
property under false pretenses, (B) commits a material act of malfeasance,
dishonesty, breach of trust or other similar act against that party or its
employees, customers or suppliers or (C) is convicted of a felony or serious
misdemeanor; or


3


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




(iv) the other party fails to remedy any breach or default in performance of the
terms of this Agreement within 30 days after its receipt of a written notice of
such breach or default.
8.2    The parties agree that termination of any individual Schedule, removal of
any Product, or reclassification of a Product from an Exclusive Product to a
Non-Exclusive Product shall not terminate this Agreement or any other Schedule
in effect under the Agreement. Termination of this Agreement, however, shall
automatically terminate all outstanding Schedules in effect hereunder. A party
sending notice of termination pursuant to this Article 8 shall clearly indicate
in any termination notice the grounds for termination and whether the Agreement
or only the specified Schedule is being terminated by such notice.


8.3    Except in the event of termination by Heska due to an uncured breach or
default by HSAH in performance of the terms of this Agreement, Heska shall honor
all orders accepted by Heska for Product that HSAH placed prior to the effective
date of termination. Upon termination for any reason, the monies owed by HSAH to
Heska shall become immediately due and payable. Termination shall not affect the
rights or obligations of either party accrued as of the effective date of such
termination or that may arise subsequently with respect to transactions
initiated or completed prior to the effective date of such termination. The
confidentiality and indemnification provisions of this Agreement shall survive
the termination of this Agreement.


8.4    Each of the Parties hereby waives any claim against the other for loss or
damage of any kind (including, without limitation, damages or other compensation
for unjust enrichment, loss of prospective profits, lost business opportunities,
reimbursement for expenditures or investments made or commitments entered into
or goodwill) because of the termination of this Agreement for any reason as
permitted by Article 8 of this Agreement or failure of a Party to extend the
term beyond the Initial Term of this Agreement or because of failure of the
Parties, for whatever reason, upon expiration hereof, to make a similar
agreement.
8.Treatment of Confidential Information.
9.1    Neither party will use (except to undertake the activities contemplated
by this Agreement), publish or otherwise disclose any information related to the
other party that is acquired by such party in connection with the performance of
this Agreement unless required by law, regulation or legal process. During the
Term and for a period of five years thereafter, neither party will disclose,
reveal or use any Confidential Information concerning the other party or its
respective clients, affiliates or business partners, including but not limited
to customer lists, customer identifying information of purchasers of the
Products, without the prior written consent of the disclosing party.
9.2     “Confidential Information” means all data and information of any type or
form (whether visual, written, oral, electronic, photographic or otherwise) of a
proprietary or confidential nature and not generally known to the public that is
disclosed (either intentionally or unintentionally) by a party hereto or one of
its affiliates or representatives to the other party hereto or one of its
affiliates or representatives, regardless of whether such information is marked
or indicated as being confidential. Confidential Information includes, but is
not limited to, all information of a financial, business, marketing,
organizational, legal or technological nature, including patents, copyrights,
proprietary software, computer algorithms, trade secrets, inventions and other
intellectual property, financial statements and other financial data, customer
and supplier lists, marketing plans, sales projections and forecasts, cost
information, product designs, engineering and technical data, models, prototypes
and other information relating to business practices, current and future
acquisitions, research and development, manufacturing, production, operations
and the like. Confidential Information also includes information of or relating
to third parties that is disclosed by the disclosing party to the receiving
party. Confidential Information shall not, however, include any information
that, as shown by competent proof, (i) is publicly known or generally available
in the public domain prior to the time of disclosure by the disclosing party to
the


4


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




receiving party, (ii) becomes publicly known or generally available in the
public domain after disclosure by the disclosing party to the receiving party
through no action or inaction of the receiving party, (iii) is already in the
possession of the receiving party at the time of disclosure by the disclosing
party as shown by the receiving party’s written records existing immediately
prior to the time of such disclosure, (iv) is obtained by the receiving party
from a third party that may lawfully disclose such information without breaching
any obligation of confidentiality applicable to such third party, (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by the receiving
party’s independent cogent evidence, or (vi) is the result of joint activity
between the Parties pursuant to this Agreement after the Effective Date.
9.3    All Confidential Information provided hereunder will be and remain the
property of the disclosing party and will be promptly returned to the disclosing
party or destroyed upon the disclosing party’s written request.
9.Other Matters.
10.1    Access. Both Parties may audit the other, strictly for the purpose of
confirming compliance with the Agreement, no more than once per year, upon 30
day’s advanced written notice. Any such audit shall take place during normal
business hours and all costs associated with any such audit shall be borne by
the Party conducting such audit.
10.2    Software Integration. HSAH shall use commercially reasonable efforts to
integrate, validate, release AviMark and Infinity practice management software
communication links for two-way communication, using HL7 or other appropriate
standard for Heska Chemistry Analyzers and Hematology Analyzers and DICOM for
Digital Radiography and Ultrasound devices, within six (6) months of Effective
Date, [***] (unless there is an increase in such cost caused by Heska). Heska
shall use commercially reasonable efforts to assist HSAH with all aspects of
this project.
10.3    Continuing Guaranty. The parties shall be subject to the terms of the
Continuing Guaranty and Indemnification set forth on Schedule C. In the event of
a conflict between the terms and conditions set forth in this Agreement or any
Schedule and the terms and conditions set forth on Schedule C, the terms and
conditions set forth on Schedule C shall control. The Continuing Guaranty and
Indemnification set forth on Schedule C shall survive the termination of this
Agreement and the termination of each Schedule.
10.4    LIMITATION OF LIABILITY. EXCEPT IN CONNECTION WITH A PARTY’S WILFUL
MISCONDUCT OR BREACH OF ARTICLE 9, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES INCLUDING,
BUT NOT LIMITED TO, LOST PROFITS AND LOSS OF GOODWILL, ARISING FROM OR RELATING
TO ANY BREACH OF THIS AGREEMENT (OR ANY DUTY OF COMMON LAW, AND WHETHER OR NOT
OCCASIONED BY THE NEGLIGENCE OF A PARTY OR ITS AFFILIATES), REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED THAT NOTHING IN THIS ARTICLE
IS INTENDED TO, OR DOES, LIMIT (A) THE INDEMNIFICATION OR CONFIDENTIALITY RIGHTS
OR OBLIGATIONS OF EITHER PARTY SET FORTH HEREIN OR (B) EITHER PARTY’S RIGHT TO
CLAIM DIRECT DAMAGES FROM THE OTHER PARTY.
10.5    Notices. Except as otherwise provided, all notices given under this
Agreement shall be in writing and shall be deemed to have been duly given upon
receipt if delivered by hand or facsimile transmission with receipt confirmed,
three days after mailing by certified or registered mail, and one day after
sending by overnight courier, to the parties’ respective address indicated on
the signature page of this Agreement or such other address as a party specifies
in writing to the other party. All notices given to


5


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




HSAH under this Agreement shall be sent with a copy to Henry Schein, Inc., 135
Duryea Road, Melville, New York 11747, Attn: General Counsel, [***].
10.6    No Joint Venture. Nothing in this Agreement shall be construed to
create, constitute, give effect to or otherwise imply a joint venture,
partnership, agency or employment relationship of any kind between the parties.
10.7    Compliance with Government Contracting Requirements. Heska and HSAH will
work together in good faith to identify mutually beneficial opportunities to
utilize the services of minority-owned businesses in connection with HSAH’s
pursuit of federal, state and local government contracts.
The Parties shall comply with laws, regulations and orders related to government
contracting, including without limitation with respect to minority owned and
disadvantaged businesses (including pursuant to 48 CFR Sections 52.219-8 and
52.219-9), and equal employment opportunity and affirmative action. The Parties
performing this Agreement have not been debarred, suspended or excluded, and are
not subject to any proposed debarment, suspension or exclusion, from
participation in the Medicare or Medicaid programs or any other government
program, and have not been convicted of, or have charges pending regarding, any
offenses which may lead to such debarment, suspension or exclusion.  The Parties
shall promptly inform each other if a Party becomes aware that the provisions of
this paragraph become inaccurate in a material way during the term.
10.8    Trademarks and Proprietary Rights. Heska grants to HSAH the limited
right to use Heska’s trademarks relating to the Products in connection with the
marketing of the Products during the Term of this Agreement. All goodwill and
intellectual property value accruing from the use of Heska’s trademarks shall
belong to and shall inure solely to benefit of Heska. HSAH grants to Heska the
limited right to use the trademarks of HSAH and its subsidiaries in connection
with the marketing of the Products during the Term of this Agreement. All
goodwill and intellectual property value accruing from the use of the trademarks
of HSAH and its subsidiaries shall belong to and shall inure to the benefit of
HSAH and its subsidiaries. Each Party retains all rights to its intellectual
property pre-existing as of the Effective Date of this Agreement. Except as
provided for expressly in this Agreement, no license, right or ownership is
granted, by implication or otherwise, to a Party’s intellectual property. As of
the date of this Agreement, neither Party claims any rights to, or ownership in,
the other Party’s intellectual property, and neither Party claims the existence
of any jointly owned intellectual property between the Parties.
10.8.1    Heska owns or has obtained the license rights to all intellectual
property rights in the Products, and shall own all improvements thereto, except
for the Confidential Information of HSAH. In the event that any intellectual
property rights in the Products or any improvements vest in HSAH, HSAH hereby
assigns to Heska all right, title, and interest in such intellectual property
rights to Heska, and shall fully cooperate with Heska, at Heska’s expense and
for reimbursement of HSAH’s reasonable related expenses, in executing all
documents required to confirm the foregoing assignment. HSAH agrees to use
Heska’s intellectual property embodied in the Products solely for the purpose of
selling the Products to end user customers within the Territory.
10.8.2    No Unauthorized Use. Neither Party shall use the other Party’s
intellectual property or Confidential Information for any purpose other than to
advance the sale of the Products to end user customers within the Territory.
10.8.3    No Right. Except as expressly set forth herein, neither Party is
granted any right to the other Party’s software or intellectual property, even
if the software, hardware, or firmware is incorporated into any products,
software, or other intellectual property. Nothing herein, or in any way related
to this Agreement or interaction or non-action or delay between the Parties or
their assigns, shall grant, transfer, or cause to be shared, with the other
Party, any rights in and to either Party’s software, in


6


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




any form, firmware, designs, component sources and specifications,
documentation, or intellectual property. This Article 10.8.3 shall apply,
whether or not either Party or any third party products are incorporated in,
embedded in, merged with, or otherwise associated with a Party’s products.
10.9    Assignment. This Agreement may not be assigned by either party without
the other party’s prior written consent.
10.10    Governing Law. This Agreement shall be governed by the laws of the
State of Delaware and the United States of America without reference to conflict
of laws principles, and shall not be governed by the 1980 United Nations
Convention on Contracts for the International Sale of Goods. The Parties shall
attempt in good faith to resolve any dispute, controversy or claim between them
arising out of or relating to this Agreement, or the breach or interpretation of
this Agreement (“Dispute”) promptly by negotiations between executive level
representatives of the Parties with authority to resolve the Dispute. If a
Dispute should arise, such representatives shall confer in person or by
telephone at least once and attempt to resolve the matter. Such conference shall
take place within ten (10) days of a written request therefor at a mutually
agreed time and location (or by telephone). Such conference is a condition
precedent to initiating an action as provided below, unless the responding Party
fails to confer within ten (10) days of receipt of the request to do so;
provided, however, such conference is not a condition precedent to initiating an
action for interim injunctive or provisional relief necessary to avoid
irreparable harm or to maintain the status quo. If the Dispute is not settled
within five (5) days of the conference or time to confer described above, either
Party may bring an action pursuant to this Article 10.10in the event that HSAH
brings the action, such action shall be brought within the state and federal
courts located in Denver, Colorado, and in the event that Heska brings the
action, such action shall be brought within the state and federal courts located
in New York. Each Party agrees to submit to the jurisdiction of such courts.
Each of the Parties hereby consents, for the benefit of the other Party, to the
service of process by certified or registered mail or by an express delivery
service providing a return receipt at its address set forth for notices herein.
10.11    Regulatory Matters.
10.11.1    Government Approvals. The Parties shall be responsible for obtaining
and maintaining all regulatory approvals and any amendment or supplements
required, if any, to fulfill their own obligations hereunder.
10.11.2    Regulatory Inquiries. Each Party shall promptly inform the other
Party of the existence and substance of any inquiry or investigation related to
Products initiated by any government authority or certification agency that may
reasonably be anticipated to affect either Party’s ability to fulfill their
obligations hereunder or that my reasonably be related to potential end user or
patient safety concerns.
10.11.3    Regulatory Inspections and Information. To the extent required by law
or at its reasonable discretion, each Party shall each permit all governmental
authorities and certification agencies the reasonable right to inspect their
respective facilities at which the Products or any components of them are
handled, stored, or shipped, and all records related to them. Both Parties shall
reasonably assist such governmental authorities and certification agencies with
such inspections. Each Party shall promptly notify the other of all such
inspections related to or affecting the Products, and shall use reasonable
efforts to provide the other Party the opportunity to be present at such
inspections and shall use reasonable efforts, time of the essence, to comply
with governmental authority or certification agency requests for one Party to
produce information that is confidential in nature to the disclosing Party, such
as End user customers’ contact information and location of Products;
Confidential Information and intellectual property and provided pursuant to this
Article 10.11.3 shall be used solely for the strict and limited purpose of
complying with the governmental authority or certification agency requests or
mandates, and


7


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




shall not be used by the receiving Party for any commercial use, and shall be
protected as Confidential Information under this Agreement.
10.12    Product Complaints/Reports. Each Party shall promptly provide the other
Party notice of any information regarding real or potential defects and
complaints about the Products or would reasonably be considered material to the
safety of them for their intended use. Each Party shall reasonably cooperate
with the other in sharing any information that may constitute a complaint
related to the Products. HSAH will use reasonable efforts to assist Heska in
investigating and correcting any problems HSAH or its end user customers may
experience with the Product. HSAH will use reasonable efforts to implement any
corrective action or to issue any communication recommended by Heska, provided
however that upon HSAH’s written request and records related to HSAH actual
costs to implement such corrective action or communication, in accordance with
Heska’s recommendation and instructions, Heska shall reimburse HSAH for all
costs and expenses incurred by HSAH in performance of those actions, in
connection with any assistance or efforts by HSAH pursuant to this Article
10.12.
10.13    Recalls. Heska shall bear all costs and have sole authority and
obligation to declare a recall of any Products, if Heska believes that there is
a potential significant health hazard or non-compliance with applicable
government regulations. In the event that a mandatory recall, withdrawal or
modification of the Product is required by a decision or ruling of a court of
competent jurisdiction or by a ruling or regulation of a governmental agency
(“Mandatory Recall”), Heska shall be responsible for supplying modified Products
or components thereof, consistent with applicable regulations and/or government
agency instructions or rulings. In connection with any recall, HSAH will provide
Heska with all customer information necessary for Heska to implement the recall
and supply the affected end user customers with modified Products or components
thereof. HSAH and Heska agree to work cooperatively to facilitate any recall.
10.14    Laws. Each Party will at its own expense comply with all applicable
international, national, state, regional, and local laws, rules, and regulations
of competent public authorities relating to its duties, obligations, any
applicable quality processes, regulatory compliance and performance under this
Agreement. Heska has sole responsibility for determining that no applicable laws
of the Territory within the Market prohibits, limits or materially impairs in
any respect the sale and distribution of the Products for the intended purpose.
10.15    Remedies. Due to the fact that the disclosing party could not be
adequately compensated by money damages in the event of the receiving party’s
breach of any of the confidentiality provisions of this Agreement, the
disclosing party shall be entitled, in addition to any other right or available
remedy, to an injunction or other equitable relief restraining such breach or
any threatened breach.
10.16    Entire Agreement; Amendments. This Agreement, including the exhibits
attached hereto and each Schedule, each of which is incorporated herein by
reference in its entirety, constitutes the entire agreement between Heska and
HSAH. All prior or contemporaneous agreements, proposals, understandings and
communications between or involving Heska and HSAH, whether oral or written, are
superceded by this Agreement. The terms contained in this Agreement shall
supercede any conflicting terms contained in any purchase order, invoice or
other document used or submitted by either party in connection with the purchase
of Products covered by this Agreement. This Agreement may not be amended, nor
any obligation waived, except by a writing signed by both parties.
10.17    No Waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.


8


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




10.18    Severability. If any term of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining unaffected terms, shall remain in full force and
effect as if such invalid or unenforceable term had never been included.
10.19    No Publicity. Neither party shall originate any publicity, press
releases or other public announcement relating to any relationship between the
parties, this Agreement or the performance hereof without the other party’s
prior written consent; provided, however, that either party may, without such
consent, make any press release or other public announcement as required by law,
including regulations of the Securities and Exchange Commission.
10.20    Force Majeure. Neither Party shall be liable for, or be deemed to be in
default for, delay of or failure in delivery or performance of any other act
under this Agreement due directly to any of the following causes; acts of God or
the public enemies, civil war, insurrection or riot, fires, floods, explosions,
earth quakes or serious accident, epidemics or quarantine restrictions, or any
act of government or military authority, or in the case of Heska, Heska’s
supplier’s inability or unwillingness to supply Products.
10.21    Article Headings. The headings contained in this Agreement are for
convenience of reference only and are not intended to have any substantive
significance in interpreting this Agreement.
10.22    Survival. The provisions of any and all articles of this Agreement that
are intended to survive expiration or termination shall survive any expiration
or termination of this Agreement.
10.23    Signatures. This Agreement may be executed in any number of
counterparts, each of which is deemed an original but all of which constitute
the same instrument. This Agreement may be executed by the exchange of faxed
executed copies, certified electronic signatures or copies delivered by
electronic mail in Adobe Portable Document Format or similar format, and any
signature transmitted by such means for the purpose of executing this Agreement
is deemed an original signature for purposes of this Agreement.


Signatures on next page




9


FORM DISTRIBUTION AGREEMENT 11-7-12



--------------------------------------------------------------------------------


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized
representatives.


Butler Animal Health Supply, LLC


 
Heska Corporation


By:


[***]
 


By:


/s/ Jason Napolitano
   Name:
[***]
 
   Name:
Jason Napolitano
   Title:
President, Commercial Division
 
   Title:
Chief Financial Officer
 
 
 
 
Address for Notices:
 
Address for Notices:
 
 
Butler Animal Health Supply, LLC
 
 
Heska Corporation
 
400 Metro Place North
 
 
3760 Rocky Mountain Avenue
 
Dublin, OH 43017
 
 
Loveland, CO 80538
Fax:
[***]
 
Fax:
970 619 - 3003
Attn:
President
 
Attn:
Chief Financial Officer










SCHEDULE A
KEY TERMS




1.
Term: The initial term shall commence on the Effective Date and shall remain in
full force and effect for two (2) years (the “Initial Term”), and shall
thereafter automatically renew for successive one year terms (each such period a
“Renewal Term” and collectively with the Initial Term, the “Term”) unless either
party gives written notice to the other of its intent not to renew this Schedule
at least 90 days prior to expiration of the Initial Term or a Renewal Term, as
applicable, or unless otherwise terminated in accordance with this Agreement.



2.
Territory: United States of America



3.
Description of Products:



(a)
Exclusive Products:

a.
Chemistry Blood Analyzers:

i.
Fuji manufactured Dri-Chem “Element DC”

ii.
Fuji manufactured Dri-Chem “DC 7000”

iii.
Fuji manufactured Dri-Chem “DC 4000” (remanufactured)

iv.
(i)-(iii) the “Chemistry Analyzers”

v.
Consumable test slides the Chemistry Analyzers

b.
Hematology Blood Analyzers:

i.
Mindray manufactured “HT5 Laser” Hematology Analyzer

ii.
Boule manufactured “Hematrue” Hematology Analyzer

iii.
(i)-(ii) the “Hematology Analyzers”

iv.
Consumable reagents for Hematology Analyzers



(b) Non-Exclusive Products:
1.
Solostep based Heartworm Tests

2.
Allercept Allergy Tests and Drops and Shots Immunotherapy Treatments

3.
Thyroid Tests and Treatments

4.
Pump Equipment

5.
Food Additives

6.
Imaging Equipment

7.
Element POC Blood Gas and Electrolyte Handheld Analyzer and Test Cards



4.
Pricing: Pricing for the Products shall be as follows in Schedule E.



5.
Shelf Life of Product: Each Product, upon delivery to HSAH, shall have a shelf
life of not less than that shown on the Pricing of the Products Schedule E. In
the event that Heska makes a significant improvement or modification to any of
its equipment products, Heska shall permit HSAH to return its inventory of older
versions of such product then currently on hand for exchange with the newer
version. Heska’s returns policy is attached hereto as Schedule D.



6.
Minimums and Targets:



(a)
Non-Exclusive Products:

a.
From Effective Date through December 31, 2015: no Purchase Minimums;

b.
For calendar year 2016 and for each year beyond: The parties will agree in good
faith to set Purchase Minimums for Non-Exclusive Products. In the event that the
parties cannot agree on the Purchase Minimums, the parties will submit to an
expedited "baseball” arbitration (i.e., each party shall submit to the
arbitrator and exchange with the other, in accordance with a procedure to be
established by the arbitrator, its best offer; the arbitrator shall be limited
to awarding only one or the other of the two positions submitted).



(b)
Exclusive Products:

a.
From Effective Date through December 31, 2015: Chemistry Blood & Hematology
Blood Analyzers: [***] in the aggregate. All purchases made by HSAH from Heska
of Exclusive Products during 2014 shall be credited toward HSAH’s 2015 Purchase
Minimum.

b.
For calendar year 2016 and for each year beyond: The parties will agree in good
faith to set Purchase Minimums for Exclusive Products. In the event that the
parties cannot agree on the Purchase Minimums, the parties will submit to an
expedited "baseball” arbitration (i.e., each party shall submit to the
arbitrator and exchange with the other, in accordance with a procedure to be
established by the arbitrator, its best offer; the arbitrator shall be limited
to awarding only one or the other of the two positions submitted).




SCHEDULE B


HSAH will make Heska a “Focus Channel Partner”
The Focus Channel Partner Program is designed to direct HSAH sales and marketing
activities to ensure HSAH meets HSAH Targets and Minimums. Only a select number
of partners are chosen to participate in the program each year. Participation in
the program includes HSAH benefits to Heska including:
•
Territory Managers have specific goals

•
Mandatory “Ride Alongs” in field

•
Presidents Club attainment criteria

•
Management Bonus criteria

Sales Access and Training Schedule Timeline
HSAH is committed to providing resources and training opportunities to ensure
the Parties’ combined success and expand the reach of Heska’s diagnostic and
specialty products, while helping veterinarians embrace the changing veterinary
market and develop their practices through best-in-class customer service and
support.
Below is a current outline of the HSAH sales force and additional resources
available to Heska and a proposed training timeline.
•
Sales Team

o
[***] Sales Managers

o
[***] Territory Managers

§
[***] Equine Specialists

o
[***] Inside Sales Representatives

o
[***] capital equipment specialists

§
Specialized expertise in the areas of diagnostics and digital x-ray, etc.

§
Evaluation of significant expansion of capital equipment resources

•
[***] Person Corporate Accounts Team

•
[***] Technology Specialists

•
Sales Support Team – dedicated support Equipment / Financial processing

•
Proposed training schedule:

•
2015 National Sales Meeting March 16-19 –Platinum Sponsorship Opportunity

•
2015 Zone Meetings

•
Career Development

o
HSAH asks Heska to contribute to HSAH Career Development curriculum to further
educate the HSAH team on the clinical and financial benefits of Heska’s
solutions.

o
HSAH is the only veterinary distributor that invests in training its sales force
on the Business Solutions of veterinary medicine

o
HSAH’s sales representatives are trained on the veterinary industry trends and
driving successful veterinary practices.

o
HSAH focuses on Business Solutions that drive practice revenues and pet owner
compliance for better medicine.

o
The practice laboratory is one of the [***] centers for the practice and is a
primary focus for the HSAH sales force.

o
HSAH Career Development program provides HSAH sales force with the tools to
facilitate the implementation of revenue generating programs at the practice
level including pet owner compliance for diagnostics.

o
HSAH’s sales team utilizes programs for practice leadership, teamwork, standards
of care, communication skills, technology, and much more to increase the
practice success

Marketing Focus
HSAH is the leader in multi-media channels reaching over [***] customers. Heska
will have access to 8 different marketing channels to maximize reach across all
marketing channel platforms with the flexibility to deliver custom messages to
specific customer types. Because of the exclusive distribution rights granted
under this Agreement by Heska to HSAH with respect to the Exclusive Products,
HSAH shall provide Heska the following:
•
Advertising: print and digital

o
Monthly magazine – Henry Schein Animal Health Solutions

§
Full Heska Diagnostic Platform spread will be featured, [***]

§
Prime placement of all advertising, [***]

§
Articles are encouraged, [***]

o
Full-line product catalog, [***]

o
Social media campaigns, [***]

o
Monthly customer e-newsletters, [***]

o
Targeted e-campaigns, [***]

§
Provide customers with a range of information from general product knowledge and
promotions to process improvement tips, etc.

o
Web targeted marketing, [***]

•
Advertising in the Equipment Buyers Guide, the premier equipment focus annually,
[***]

•
Trade Show placement, advertising/focus, [***]

o
Product placement within tradeshow booths – included in key partnerships, [***]

•
Co-promotional marketing programs

Educational Events Partnership
HSAH conducts multiple educational programs nationwide. Partnership
opportunities are available, at a guaranteed lowest cost of participation to
Heska for each opportunity.
•
Dental Wet Labs

•
Orthopedic Wet labs

•
Equipment Fairs

•
Hosted educational webinars

•
Technology Summit

•
Technology Virtual Trade show

HSAH Sales and Training Meetings
HSAH conducts multiple educational programs nationwide for HSAH sales and
marketing personnel. For those meetings at which vendors are able to attend,
Heska may attend, and HSAH shall charge [***] to Heska, provided however that
Heska shall be responsible for all of its travel, employee, and related costs of
attendance.












SCHEDULE C
CONTINUING GUARANTY AND INDEMNIFICATION

Heska Corporation, on behalf of itself and its affiliates (collectively referred
to as “Heska”) hereby guarantees that each article constituting or being part of
any shipment or delivery now or hereafter made by Heska or its authorized
distributor(s) (including any drop shipments or deliveries made to HSAH’s
customers) (collectively, the “Products”) to Henry Schein, Inc. or any affiliate
thereof (collectively, “HSAH”) will: (i) at the time of each shipment or
delivery be in compliance with all applicable federal, national, supranational,
state, provincial, local or similar statute, law, ordinance, regulation, rule,
code, order, requirement or rule of law (including common law) (hereinafter
referred to as “Legal Requirements”), in the Territory; (ii) not be adulterated
or misbranded by Heska within the meaning of the U.S Federal Food, Drug and
Cosmetic Act (the “Act”), or within the meaning of any Legal Requirements and
(iii) not be an article which may be prohibited from being introduced into
interstate commerce under the provisions of Sections 405, 505 or 512 of the Act.
Heska hereby guarantees that it has proper legal title to the Products and that
the Products are merchantable and fit for their intended purpose. HSAH agrees to
not misrepresent the merchantability, intended purpose, features, specification,
term, condition, shelf life, lifespan, usefulness, benefit, risk, label,
efficacy, warranty of, support of, or performance of any Products.
Heska shall indemnify and hold HSAH harmless for and against any and all
liabilities, losses, damages (including, actual, punitive and exemplary
damages), claims, costs and expenses, interest, awards, judgments and penalties
(including attorneys’ and consultants’ fees and expenses), to the extent not
caused or contributed to by HSAH, suffered or incurred by HSAH arising or
resulting from a third party claim for:
i.
any claim of trademark, trade dress, trade secret, copyright, patent or other
intellectual property infringement arising out of HSAH’s distribution of the
Products (except where HSAH has supplied the trademark which is the basis for
the claim);

ii.
any product liability claim; or

iii.
any negligent or willful action or omission of Heska or any of its agents,
employees, representatives, successors or assigns in connection with the
manufacture, development, sale, distribution, storage or dispensing of the
Products.

HSAH shall indemnify and hold Heska harmless for and against any and all
liabilities, losses, damages (including, actual, punitive and exemplary
damages), claims, costs and expenses, interest, awards, judgments and penalties
(including attorneys’ and consultants’ fees and expenses), to the extent not
caused or contributed to by Heska, suffered or incurred by Heska arising or
resulting from a third party claim for any negligent or willful action or
omission of HSAH or any of its agents, employees, representatives, successors or
assigns in connection with the sale, distribution, storage, or dispensing of the
Products.
The Parties each agree to maintain their own comprehensive “occurrence” general
liability insurance, including “occurrence” product liability, contractual
liability insurance and advertising injury coverage, with liability coverage of
at least [***] and to deliver to each other a certificate thereof with the other
Party named as an additional insured thereon. Such insurance must insure against
all products and activities contemplated under this Agreement. Insurance
coverage must be procured from an insurance company bearing an AM Best Rating of
no less than B+ or a S&P Rating of no less than BBB.
Heska shall be responsible, if required by Legal Requirements, for notifying the
appropriate federal, state and local authorities of any customer complaints or
other occurrences regarding the Products, evaluating all complaints and
responding to HSAH about any complaints from HSAH for its customers. Heska shall
comply with all applicable Legal Requirements, including making filings with
appropriate federal and state authorities and disclosing reportable transactions
with practitioners and other relevant parties with respect to any marketing or
promotion of its Products whether directly or on its behalf, provided however
that HSAH shall endeavor to provide Heska with HSAH information related to
reportable transactions made by it on behalf of Heska.
This Agreement shall be continuing and shall be binding upon the Parties and
their successors and assigns. This Agreement shall supersede any and all prior
agreements or understandings between HSAH and Heska regarding the subject matter
hereof. Each Party shall not provide any compensation or other benefit to the
other Party’s employees without the prior consent of that Party, and each Party
agrees to promptly disclose any financial relationships between that Party and
the other Party’s employee(s) which may give rise to a conflict of interest
between such employee(s) and the Party employing the employee(s). No right,
express or implied, is granted to Heska hereunder to use in any manner any name,
trade name, trademark or service mark of HSAH. This Agreement contains
proprietary information and may not be disclosed without prior written approval
from both Parties, unless required by law, a court of competent jurisdiction, or
the Securities and Exchange Commission. Any amendments or modifications to this
Agreement must be in writing and executed by authorized representatives of both
parties.






SCHEDULE D

RETURNS POLICY


Heska recognizes returns for only the following reasons: defective Product,
proper rejection, and Heska initiated returns. Returns for defective Product are
accepted only for the individual unit(s) affected. All returns of Product to
Heska require an authorized RMA number and, unless otherwise agreed by Heska,
must be freight prepaid by HSAH.


Notify Customer Return Administrator
Telephone: 800-464-3752
Fax: 970-619-3007


The Information Needed:


-    Type and quantity of Product being returned
-    The Product serial numbers or lot numbers, if applicable
-    Reason for return
-    Whether the Product is under warranty
-    A reference for warranty returns, copy of the invoice or proof of purchase


An RMA number will be assigned. Products must be returned promptly following
issuance of the related RMA number. All Products must be shipped to Heska in
accordance with the handling instructions, including packaging and
refrigeration, included with such Product. HSAH shall be responsible to, and
shall indemnify, Heska for all losses attributable to failure to follow such
instructions and for any losses to the Products prior to receipt by Heska.
Reference the RMA number on each shipping carton.


Return the product to:


REF: RMA Number
Heska Corporation
3760 Rocky Mountain Avenue
Loveland, CO 80538


Replacement Product, if required, will be shipped within a reasonable time.
Heska will bear the cost to HSAH of shipping the replacement Product for
warranty returns. Unless otherwise agreed by Heska, HSAH will pay for the cost
of shipping return or replacement Product returned for all other reasons.


SCHEDULE E

PRICING OF THE PRODUCTS




SCHEDULE F

REPORTING ON PRODUCT SALES AND LOCATION AND COMPLAINTS


Daily Sales Reports. HSAH shall provide to Heska through EDI on each business
day during the term hereof invoice copies and computer printouts showing all
sales of Products, by branch, made by HSAH since the last such report. For the
purposes of this section, “sales” shall mean sales of Products that have been
shipped and invoiced by HSAH. Heska reserves the right to amend the data to be
included in these daily reports from time to time.
In the event HSAH does not currently have EDI technology or use EDI technology
in the course of conducting its business, Heska will accept sales data
electronically submitted using Microsoft® Excel (“Excel”) in the format
specified in this Schedule F. There is no change in the requirement that such
data be transmitted to Heska on a daily basis, nor to the above-identified
information that must be included in such transmissions. Excel files should be
sent by E-mail to salesdata@heska.com. Heska will transmit an electronic version
of the Excel format for use by HSAH in reporting its sales activities if HSAH’s
E-mail address as specified in writing by HSAH, from time to time. If HSAH
begins using EDI technology in the future, HSAH agrees to use EDI technology for
its reporting obligations under this Schedule F.
Monthly Inventory Reports. HSAH will take a physical inventory of Products at
the close of each calendar month and will report to Heska no later than five (5)
days following such close, the following information for each Product: (a) Heska
Part Number; (b) Heska Lot Number; (c) Unit of Measure; and (d) ending inventory
quantity. Whenever possible, reports shall be submitted to Heska using EDI
technology. HSAH may, at its discretion, transmit inventory reports on a more
frequent basis.
In the event HSAH does not currently have EDI technology or use EDI technology
in the course of conducting its business, Heska will accept inventory data
electronically submitted using Microsoft® Excel (“Excel”) in the format
specified in this Schedule F. There is no change in the requirement that such
data be transmitted to Heska on at least a monthly basis, nor to the
above-identified information that must be included in such transmissions. Excel
files should be sent by E-mail to inventorydata@heska.com. Heska will transmit
an electronic version of the Excel format for use by HSAH in reporting its
inventory activities if HSAH’s E-mail address as specified in writing by HSAH,
from time to time. If HSAH begins using EDI technology in the future, HSAH
agrees to use such EDI technology for its reporting obligations under this
Schedule F.
Product Complaints. HSAH will immediately notify Heska upon receipt of
complaints regarding the Products, but in no event later than twenty-four (24)
hours after the receipt of such complaint. Notification shall be given by
telephone, with a facsimile confirmation following within one (1) business day.
HSAH shall, at Heska’s request, assist Heska in investigating all such
complaints. HSAH shall be responsible for addressing all complaints related to
HSAH’s distribution, order processing, shipping and handling of Products. Heska
shall be responsible for addressing all other complaints relating to the
Products. HSAH shall have no authority to bind Heska in the settlement of any
complaints. In the event of a third party claim, suit or demand against either
Party involving Products supplied or purchased hereunder, the Parties agree to
fully cooperate in the defense of such claim, suit or demand.
Records. HSAH shall keep proper books of account and records containing complete
information relating to Products purchased and sold by HSAH, including the names
of customers, the quantities purchased and the terms of each sale. HSAH shall
also have in its files at all times copies of valid resale licenses of its
customers if required in the Territory. HSAH’s failure to maintain such valid
resale licenses in its files will render HSAH liable for any and all taxes,
fees, penalties and interest that may be assessed by any taxing authorities
arising from such failure.
Audit Obligation. In addition to Heska’s audit rights set forth in Section 10.1,
HSAH shall conduct an internal audit at the end of each of its fiscal years of
inventory of Product and sales records relating to this Agreement and provide to
Heska certified documentation of such audit.


10


FORM DISTRIBUTION AGREEMENT 11-7-12

